Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022 has been entered.
Response to Arguments
The applicant's arguments filed November 15, 2021 have been fully considered 
and are respectfully found persuasive in part and unpersuasive in part. 
The applicant argues the following:
[1] Tajitsu fails to teach a non-conductive core material.
[2] Yoshida fails to rectify the deficiencies.

Regarding [1], the examiner respectfully agrees that Tajitsu fails to teach a non-conductive core material, but Yoshida does rectify the deficiencies and has been applied as a primary reference.
DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.
Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under AIA  35 U.S.C. 102(a)(1) as being 
anticipated by Yoshida et al. (U.S. Patent No. 8,648,151; hereinafter “Yoshida”). 
Regarding claim 1, Yoshida discloses a piezoelectric substrate comprising: 
(i) a first piezoelectric body (Fig. 1, first column; “helical chiral polymer” – [Column 5, line 18]) having an elongated shape (Fig. 1; [Column 5, line 18]) and helically wound ([Column 5, line 18]) in one direction ([Column 5, line 18]), wherein the piezoelectric substrate (“piezoelectric polymer” – [Column 5, line 17]) does not comprise a core material (Fig. 1); or
(ii) a first piezoelectric body having an elongated shape and helically wound in one direction around a core material, wherein the core material is a non-electrically conductive core material having an elongated shape (Fig. 1 discloses option (i); option (ii) need not be addressed since option (i) is disclosed by Yoshida), 
wherein the first piezoelectric body (Fig. 1, first column; “helical chiral polymer” – [Column 5, line 18]) comprises a helical chiral polymer (A) (“helical chiral polymer” – [Column 5, line 18]) having optical activity ([Column 5, line 20]), 
wherein a length direction (Fig. 1, length direction) of the first piezoelectric body (Fig. 1, first column; “helical chiral polymer” – [Column 5, line 18]) is substantially parallel (Fig. 1) to a main direction of orientation (Fig. 1, main direction of orientation) of the helical chiral polymer (A) (“helical chiral polymer” – [Column 5, line 18]) included in the first piezoelectric body (Fig. 1, first column; “helical chiral polymer” – [Column 5, line 18]), and 
wherein the first piezoelectric body (Fig. 1, first column; “helical chiral polymer” – [Column 5, line 18]) has a degree of orientation F ([Column 24, lines 44-50]), as measured by X-ray diffraction according to Equation (a) ([Column 24, lines 44-50]), within a range of 0.5 or more but less than 1.0 ([Claim 8]): degree of orientation F = (180° - α)/180° (a) ([Column 24, lines 44-50]) wherein α represents a half-value width of a peak of an orientation  ([Column 24, lines 44-50]).
Regarding claim 11, Yoshida discloses the piezoelectric substrate according to claim 1, 
wherein the helical chiral polymer (A) (Fig. 1, first column; “helical chiral polymer” – [Column 5, line 18]) included in the first piezoelectric body (Fig. 1, first column; “helical chiral polymer” – [Column 5, line 18]) is a polylactic acid polymer (“polylactic acid” – [Column 6, line 61]) having a main chain ([Claim 2]) comprising a repeating unit ([Claim 2]) represented by Formula (1): 
    PNG
    media_image1.png
    93
    206
    media_image1.png
    Greyscale
  (1) ([Claim 2]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 and 12-22 are rejected under 35 U.S.C. 103 as being 
unpatentable over Yoshida in view of Tajitsu et al. (U.S. Publication No. 2018/0108826; hereinafter “Tajitsu”).
Regarding claim 3, Yoshida teaches the piezoelectric substrate according to claim 1, wherein the first piezoelectric body (Fig. 1, first column; “helical chiral polymer” – [Column 5, line 18]) is in a fibrous form (Fig. 1) composed of a single bundle (Fig.1) or a plurality of bundles (Fig. 1). Yoshida does not teach a major axis diameter of a cross section from 0.0001 mm to 10 mm.  
Tajitsu, however, does teach a major axis diameter of a cross section from 0.0001 mm to 10 mm ([0227]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoshida to include the features of Tajitsu because it would enable a large electric signal to be drawn out by stress produced by relatively small deformation thereby increasing efficiency by maximizing the electrical signal while minimizing the deformation and stress required.
Regarding claim 4, Yoshida teaches the piezoelectric substrate according to claim 1, wherein the first piezoelectric body (Fig. 1, first column; “helical chiral polymer” – [Column 5, line 18]) is in a form of an elongated flat plate ([Column 9, lines 35-38]) and has a width from 0.1 mm to 30 mm ([Column 9, lines 35-38]), and wherein a ratio (10mm to 0.3mm – 
[Column 9, lines 35-38]) of the width ([Column 9, lines 35-38]) of the first piezoelectric body (Fig. 1, first column; “helical chiral polymer” – [Column 5, line 18]) to the thickness ([Column 9, lines 35-38]) of the first piezoelectric body (Fig. 1, first column; “helical chiral polymer” – [Column 5, line 18]) is 1.5 or more ([Column 9, lines 35-38]). Yoshida does not teach a thickness from 0.001 mm to 0.2 mm.  
Tajitsu, however, does teach a thickness from 0.001 mm to 0.2 mm ([0227]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoshida to include the features of Tajitsu because it would enable a large electric signal to be drawn out by stress produced by relatively small deformation thereby increasing efficiency by maximizing the electrical signal while minimizing the deformation and stress required.
Regarding claim 5, Yoshida teaches the piezoelectric substrate according to claim 1. Yoshida does not teach a fiber wound in a direction that is different from the one direction, wherein the first piezoelectric body and the fiber are alternately crossed with each other to be formed into a braided structure.   
Tajitsu, however, does teach a fiber wound ([0214]) in a different direction (Figs. 6-7, direction different from the one direction) from the one direction (Figs. 6-7, direction of winding of 200A) of the wound (Figs. 6-7) first piezoelectric body (Figs. 6-7, 200A; [Claim 4]), wherein the first piezoelectric body (Figs. 6-7, 200A; [Claim 4]) and the fiber ([0214]) are alternately crossed (Figs. 6-7) with each other to be formed into a braided structure (Figs. 6-7; [0214]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoshida to include the features of Tajitsu because it would enable a large electric signal to be drawn out by stress produced by relatively small deformation thereby increasing efficiency by maximizing the electrical signal while minimizing the deformation and stress required.
Regarding claim 6, Yoshida teaches the piezoelectric substrate according to claim 1, further comprising the second piezoelectric body (Fig. 1, second column; “helical chiral polymer” – [Column 5, line 18]) has a degree of orientation F ([Column 24, lines 44-50]), as measured by X-ray diffraction according to the Equation (a) ([Column 24, lines 44-50]), within the range of 0.5 or more but less than 1.0 ([Claim 8]). Yoshida does not teach a second piezoelectric body having an elongated shape and wound in a direction that is different from the one direction, wherein the second piezoelectric body comprises a helical chiral polymer (A) having optical activity, wherein a length direction of the second piezoelectric body is substantially parallel to a main direction of orientation of the helical chiral polymer (A) included in the second piezoelectric body, wherein the first piezoelectric body and the second piezoelectric body are alternately crossed with each other to be formed into a braided structure, and wherein the helical chiral polymer (A) included in the first piezoelectric body has a chirality that is different from a chirality of the helical chiral polymer (A) included in the second piezoelectric body.  
Tajitsu, however, does teach a second piezoelectric body (Figs. 6-7, 200A – wound in direction different from the one direction; [0276]) having an elongated shape (Figs. 6-7) and wound (Figs. 6-7) in a different direction (Figs. 6-7, direction different from the one direction) from the one direction (Figs. 6-7, direction of winding of 200A) of the wound (Figs. 6-7) first piezoelectric body (Figs. 6-7, 200A; [Claim 4]), wherein the second piezoelectric body (Figs. 6-7, 200A – wound in direction different from the one direction; [0276]) comprises a helical chiral polymer (A) having optical activity ([Claim 4] – “polylactic acid”), wherein a length direction (Figs. 6-7) of the second piezoelectric body (Figs. 6-7, 200A – wound in direction different from the one direction; [0276]) is substantially parallel (Figs. 6-7) to a main direction of orientation (Figs. 6-7) of the helical chiral polymer (A) ([Claim 4] – “polylactic acid”) included in the second piezoelectric body (Figs. 6-7, 200A – wound in direction different from the one direction; [0276]), wherein the first piezoelectric body (Figs. 6-7, 200A; [Claim 4]) and the second piezoelectric body (Figs. 6-7, 200A – wound in direction different from the one direction; [0276]) are alternately crossed (Figs. 6-7) with each other to be formed into a braided structure (Figs. 6-7), and wherein the helical chiral polymer (A) ([Claim 4] – “polylactic acid”) included in the first piezoelectric body (Figs. 6-7, 200A; [Claim 4]) has a different chirality (Figs. 6-7) from a chirality (Figs. 6-7) of the helical chiral polymer (A) ([Claim 4] – “polylactic acid”) included in the second piezoelectric body (Figs. 6-7, 200A – – wound in direction different from the one direction; [0276]).   
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoshida to include the features of Tajitsu because it would enable a large electric signal to be drawn out by stress produced by relatively small deformation thereby increasing efficiency by maximizing the electrical signal while minimizing the deformation and stress required.
Regarding claim 7, Yoshida teaches the piezoelectric substrate according to claim 1. Yoshida does not teach the first piezoelectric body has a helix angle of from 10° to 80°.  
Tajitsu, however, does teach the first piezoelectric body (Figs. 6-7, 200A; [Claim 4]) has a helix angle from 10° to 80° ([0214]; [0217]).   
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoshida to include the features of Tajitsu because it would enable a large electric signal to be drawn out by stress produced by relatively small deformation thereby increasing efficiency by maximizing the electrical signal while minimizing the deformation and stress required.
Regarding claim 8, Yoshida teaches the piezoelectric substrate according to claim 1. Yoshida does not teach the core material and the first piezoelectric body are twisted with each other.  
Tajitsu, however, does teach the core material (Figs. 6-7, 2003/200B) and the first piezoelectric body (Figs. 6-7, 200A; [Claim 4]) are twisted with each other (Figs. 6-7; [0214]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoshida to include the features of Tajitsu because it would enable a large electric signal to be drawn out by stress produced by relatively small deformation thereby increasing efficiency by maximizing the electrical signal while minimizing the deformation and stress required.
Regarding claim 9, Yoshida as modified teaches the piezoelectric substrate according to claim 8, wherein the first piezoelectric body (Fig. 1, first column; “helical chiral polymer” – [Column 5, line 18]) is in a fibrous form (Fig. 1) composed of a single bundle (Fig.1) or a plurality of bundles (Fig. 1). Yoshida does not teach a major axis diameter of a cross section from 0.0001 mm to 10 mm.  
Tajitsu, however, does teach a major axis diameter of a cross section from 0.0001 mm to 2 mm (Figs. 6-7; [0227]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoshida to include the features of Tajitsu because it would enable a large electric signal to be drawn out by stress produced by relatively small deformation thereby increasing efficiency by maximizing the electrical signal while minimizing the deformation and stress required.
Regarding claim 10, Yoshida teaches the piezoelectric substrate according to claim 1, wherein a tensile elastic modulus ([Claim 9]), as measured in accordance with ASTM D-882, of from 0.1 MPa to 10 GPa ([Claim 9]). Yoshida does not teach the first piezoelectric body comprises an adhesive composition, and wherein a cured product of the adhesive composition has a tensile elastic modulus.
Tajitsu, however, does teach the first piezoelectric body (Figs. 6-7, 200A; [Claim 4]) comprises an adhesive composition ([0259]), and wherein a cured product of the adhesive composition has a tensile elastic modulus ([0259]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoshida to include the features of Tajitsu because it would enable a large electric signal to be drawn out by stress produced by relatively small deformation thereby increasing efficiency by maximizing the electrical signal while minimizing the deformation and stress required.
Regarding claim 12, Yoshida teaches the piezoelectric substrate according to claim 1. Yoshida does not teach the helical chiral polymer (A) included in the first piezoelectric body has an optical purity of 95.00% ee or more.  
Tajitsu, however, does teach the helical chiral polymer (A) ([Claim 4] – “polylactic acid”) included in the first piezoelectric body (Figs. 6-7, 200A; [Claim 4]) has an optical purity of 95.00% ee or more ([0233]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoshida to include the features of Tajitsu because it would enable a large electric signal to be drawn out by stress produced by relatively small deformation thereby increasing efficiency by maximizing the electrical signal while minimizing the deformation and stress required.
Regarding claim 13, Yoshida teaches the piezoelectric substrate according to claim 1. Yoshida does not teach the helical chiral polymer (A) included in the first piezoelectric body is composed of D-form or L-form.  
Tajitsu, however, does teach the helical chiral polymer (A) ([Claim 4] – “polylactic acid”) included in the first piezoelectric body (Figs. 6-7, 200A; [Claim 4]) is composed of D-form ([0233]) or L-form ([0233]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoshida to include the features of Tajitsu because it would enable a large electric signal to be drawn out by stress produced by relatively small deformation thereby increasing efficiency by maximizing the electrical signal while minimizing the deformation and stress required.
Regarding claim 14, Yoshida teaches the piezoelectric substrate according to claim 1. Yoshida does not teach a content of the helical chiral polymer (A) included in the first piezoelectric body is 80% by mass or more with respect to a total amount of the first piezoelectric body.
Tajitsu, however, does teach a content of the helical chiral polymer (A) ([Claim 4] – “polylactic acid”) included in the first piezoelectric body (Figs. 6-7, 200A; [Claim 4]) is 80% by mass or more (Figs. 6-7) with respect to a total amount of the first piezoelectric body (Figs. 6-7, 200A; [Claim 4]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoshida to include the features of Tajitsu because it would enable a large electric signal to be drawn out by stress produced by relatively small deformation thereby increasing efficiency by maximizing the electrical signal while minimizing the deformation and stress required.
Regarding claim 15, Yoshida teaches the piezoelectric substrate according to claim 1. Yoshida does not teach a piezoelectric woven fabric having a woven fabric structure composed of warp threads and weft threads, wherein at least one of the warp threads or the weft threads comprises the piezoelectric substrate.
Tajitsu, however, does teach a piezoelectric woven fabric ([Claim 1] – “piezoelectric fibers”) having a woven fabric structure ([Claim 1] – “braid”) composed of warp threads ([0677]) and weft threads ([0677]), wherein at least one of the warp threads ([0677]) or the weft threads ([0677]) comprises ([0677]) the piezoelectric substrate ([Claim 1] – “piezoelectric element”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoshida to include the features of Tajitsu because it would enable a large electric signal to be drawn out by stress produced by relatively small deformation thereby increasing efficiency by maximizing the electrical signal while minimizing the deformation and stress required.
Regarding claim 16, Yoshida teaches the piezoelectric substrate according to claim 1. Yoshida does not teach a piezoelectric woven fabric having a woven fabric structure composed of warp threads and weft threads, wherein both of the warp threads and the weft threads comprise the piezoelectric substrate, wherein the first piezoelectric body included in the warp threads is wound in a winding direction that is different from a winding direction of the first piezoelectric body included in the weft threads, and wherein the helical chiral polymer (A) included in the warp threads has a same chirality as a chirality of the helical chiral polymer (A) included in the weft threads.  
Tajitsu, however, does teach a piezoelectric woven fabric ([Claim 1] – “piezoelectric fibers”) having a woven fabric structure ([Claim 1] – “braid”) composed of warp threads ([0677]) and weft threads ([0677]), wherein both (Figs. 6-7) of the warp threads ([0677]) and the weft threads ([0677]) comprise the piezoelectric substrate ([Claim 1] – “piezoelectric element”), wherein the first piezoelectric body (Figs. 6-7, 200A; [Claim 4]) included in the warp threads ([0677]) is wound (Figs. 6-7) in a different winding direction (Figs. 6-7, winding direction of 200A) from a winding direction (Figs. 6-7, winding direction of 200A) of the first piezoelectric body (Figs. 6-7, 200A; [Claim 4]) included in the weft threads ([0677]), and wherein the helical chiral polymer (A) ([Claim 4] – “polylactic acid”) included in the warp threads ([0677]) and the helical chiral polymer (A) ([Claim 4] – “polylactic acid”) included in the weft threads ([0677]) have identical chiralities ([Claim 4]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoshida to include the features of Tajitsu because it would enable a large electric signal to be drawn out by stress produced by relatively small deformation thereby increasing efficiency by maximizing the electrical signal while minimizing the deformation and stress required.
Regarding claim 17, Yoshida teaches the piezoelectric substrate according to claim 1. Yoshida does not teach wherein a piezoelectric woven fabric having a woven fabric structure composed of warp threads and weft threads, wherein both of the warp threads and the weft threads comprise the piezoelectric substrate, wherein the first piezoelectric body included in the warp threads is wound in a same winding direction as a winding direction of the first piezoelectric body included in the weft threads, and wherein the helical chiral polymer (A) included in the warp threads has a chirality that is different from a chirality of the helical chiral polymer (A) included in the weft threads.  
Tajitsu, however, does teach a piezoelectric woven fabric ([Claim 1] – “piezoelectric fibers”) having a woven fabric structure ([Claim 1] – “braid”) composed of warp threads ([0677]) and weft threads ([0677]), wherein both (Figs. 6-7) of the warp threads ([0677]) and the weft threads ([0677]) comprise the piezoelectric substrate ([Claim 1] – “piezoelectric element”), wherein the first piezoelectric body (Figs. 6-7, 200A; [Claim 4]) included in the warp threads ([0677]) and the first piezoelectric body (Figs. 6-7, 200A; [Claim 4]) included in the weft threads ([0677]) have identical winding directions (Figs. 6-7, winding direction of 200A), and wherein the helical chiral polymer (A) ([Claim 4] – “polylactic acid”) included in the warp threads ([0677]) has a different chirality ([Claim 4]) from a chirality ([Claim 4]) of the helical chiral polymer (A) ([Claim 4] – “polylactic acid”) included in the weft threads ([0677]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoshida to include the features of Tajitsu because it would enable a large electric signal to be drawn out by stress produced by relatively small deformation thereby increasing efficiency by maximizing the electrical signal while minimizing the deformation and stress required.
Regarding claim 18, Yoshida teaches the piezoelectric substrate according to claim 1. Yoshida does not teach a piezoelectric knitted fabric having a knitted fabric structure.
Tajitsu, however, does teach a piezoelectric knitted fabric ([Claim 1] – “piezoelectric fibers”) having a knitted fabric structure ([Claim 1] – “braid”).
Regarding claim 19, Yoshida as modified teaches a piezoelectric device according to claim 15. Yoshida does not teach the piezoelectric woven fabric.
Tajitsu, however, does teach the piezoelectric woven fabric ([Claim 1] – “piezoelectric fibers”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoshida to include the features of Tajitsu because it would enable a large electric signal to be drawn out by stress produced by relatively small deformation thereby increasing efficiency by maximizing the electrical signal while minimizing the deformation and stress required.
Regarding claim 20, Yoshida teaches the piezoelectric substrate according to claim 1. Yoshida does not teach a force sensor.
Tajitsu, however, does teach a force sensor ([Claim 10] – “piezoelectric sensor”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoshida to include the features of Tajitsu because it would enable a large electric signal to be drawn out by stress produced by relatively small deformation thereby increasing efficiency by maximizing the electrical signal while minimizing the deformation and stress required.
Regarding claim 21, Yoshida teaches the piezoelectric substrate according to claim 1. Yoshida does not teach an actuator.
Tajitsu, however, does teach an actuator ([0505]-[0506]; [0565]-[0566]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoshida to include the features of Tajitsu because it would enable a large electric signal to be drawn out by stress produced by relatively small deformation thereby increasing efficiency by maximizing the electrical signal while minimizing the deformation and stress required.
Regarding claim 22, Yoshida as modified teaches a piezoelectric device (Fig. 1) according to claim 18. Yoshida does not teach the piezoelectric knitted fabric.
Tajitsu, however, does teach the piezoelectric knitted fabric ([Claim 1] – “piezoelectric fibers”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoshida to include the features of Tajitsu because it would enable a large electric signal to be drawn out by stress produced by relatively small deformation thereby increasing efficiency by maximizing the electrical signal while minimizing the deformation and stress required.
Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837
/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837